DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 8, 2020 is acknowledged.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2006/0151453. Gordon hereafter).
 Gordon discloses a contact tip assembly (Fig. 4) for an MIG welding system comprising a plasma transferred arc (PTA) torch (not shown), the contact tip assembly comprising: 
a guide (60) having a longitudinal center axis, a first (left) end, and an opposite second (right) end, and a center bore (52) extending and running along the longitudinal center axis of the guide from its first end to its second end; 
an electrically insulating lining (64) inside of the center bore and extending at least from the first end to the second end of the guide; and 
an electric contact unit (66) spaced from the guide, the electric contact unit comprising a support (68) and a contact tip (69), the contact tip in electric contact with an electric energy source (electrode is able to pass to enable electric current from a welding power supply. Abstract, lines 2-4), the electric contact unit arranged to contact a metal wire (electrode) with the contact tip past the second end of the guide; 
wherein the contact unit is separate and apart from the PTA torch (Fig. 4).
With respect to claim 2, Gordon discloses the contact tip assembly further comprising a wire pressing assembly (reduced diameter portion 61) for (capable of) pressing the metal wire into contact with the contact tip of the electric contact element.
With respect to claim 5, Gordon discloses where the electrically insulating lining: comprises a guide channel (channel defined by 64) having an inlet (left) opening at the first end and an (right) outlet opening at the second end and running through the electrically insulating lining along the longitudinal center axis (Fig. 4).
With respect to claim 6, Gordon discloses wherein the electric contact unit is positioned at a distance away from the outlet opening (Fig. 4).

With respect to claim 10, Gordon discloses wherein the contact tip is made of or comprises an electrically conductive metal (graphite-loaded Teflon. paragraph [0109]) or metal alloy or composite comprising Cu alone or in combination with W.
With respect to claim 11, Gordon discloses the assembly further comprising a coating on the surface of the electrically insulating lining that forms the guide channel (paragraphs [0094], [0135] and [0143]).
With respect to claim 12, Gordon discloses the contact tip assembly further comprising an insulating tip (coated opening of 61) on the surface of the wire pressing assembly that comes into contact with the metal wire.
With respect to claim 14, Gordon discloses the contact tip assembly further comprising a cut out section (hole 67) that exposes the metal wire to the contact tip of the electric contact unit.
With respect to claim 15, Gordon discloses the contact tip assembly further comprising: a support element (external thread 57 and body of 50) to which the guide and the electric contact unit can be connected for support; a metal wire deliver source (device for delivering the wire. Not shown); and a frame (frame of the welding torch. Not shown) to which the support element can be attached.
With respect to claim 16, Gordon discloses wherein a thermally insulating material is present between: (ceramic paste. Paragraph [0102]) the support element and the guide; and (contact tip holder. Not shown) the support element and the frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Withers et al. (US 2009/0047439. Withers hereafter).

However, Withers teaches a plasma transferred arc (PTA) welding device (Figs. 1-16) comprising a contact tip assembly (10), the contact tip assembly is positioned so that after the metal wire (feeding a base material in wire or powder form. Paragraph [0050]) passes through a guide (from the wire supply system 16) the metal wire is positioned in a plasma arc of a plasma transferred arc (PTA) torch (10) above a deposition point of a workpiece (1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of plasma transferred arc (PTA) torch, as taught by Withers, to Gordon’s welding method, in order to produce porous structure of desired porosity and shape (Abstract, lines 1-8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 12, 2021